                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


KIMBERLY LANE DAVLAT                                           PLAINTIFF


VS.                              CASE NO. 4:19CV00437 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                             DEFENDANT


                                   JUDGMENT

       Pursuant to the Order filed in this matter this date, this case is dismissed with

prejudice.

       IT IS SO ORDERED this 20th day of February, 2020.



                                         UNITED STATES MAGISTRATE JUDGE
